Citation Nr: 1116778	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  06-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability on a de novo basis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2008, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of this hearing is associated with the claims file.

In July 2009, the Board remanded the issue of whether new and material evidence had been submitted to reopen the previously denied claim of entitlement to service connection for a low back disorder to the RO for further evidentiary development.  The requested development was completed and in October 2010, the RO continued to deny this issue.  The claim has been returned to the Board for further appellate consideration.  

The Board notes that the issue certified on appeal to the Board is whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for a back disability.  As the Board will reopen the claim but remand for additional development and de novo review, two separate issues are now listed on the first page of the decision.

The issue of entitlement to service connection for a low back condition on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1. The February 2003 rating decision that denied service connection for a low back condition was not appealed and is final. 

2. Some of the evidence received since the February 2003 rating decision includes evidence that is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back condition.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable determination to reopen the claim of entitlement to service connection for a low back condition, as well as the need to remand that claim for further development, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision and the appeal is perfected following issuance of a statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter, the Board notes that with the exception of the Veteran's DD Form 214, a January 1975 entrance examination and report of medical history, and select clinical reports dated March to April 1977 from Darnell Army Hospital, the Veteran's service records from active military service cannot be obtained and are assumed to be either lost or destroyed.  The Board is mindful that, in a case such as this where the Veteran's service records are unavailable, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

Service connection for a low back condition was previously denied by the RO in a February 2003 rating decision because there was no medical evidence indicating that a low back condition was caused by an injury or event during active service.

The evidence of record at the time of that decision included a January 1975 enlistment examination and report of medical history, a post-service January 1985 VA treatment record, and private treatment records dated July to September 1997.  

The January 1975 enlistment examination and report of medical history was negative for any complaints or findings of a back condition.  The post-service VA treatment record was negative for any complaints or findings of a back condition.  The post-service private treatment records indicated that in July 1997 the Veteran sought treatment for neck pain following a motor vehicle accident and he was diagnosed with a cervical neck strain.  A September 1997 private treatment record indicated that the Veteran sought treatment following an accident where he was pinned between a large piece of equipment and a wall.  On that occasion, the Veteran was diagnosed with a closed femur fracture and a lumbar contusion.   

The evidence received subsequent to the February 2003 rating decision includes service treatment records from Fort Hood dated from March 1977 to April 1977, VA treatment records, and testimony from a September 2008 Travel Board Hearing.  

In October 2007, with the exception of the Veteran's DD Form 214, a January 1975 entrance examination and report of medical history, and service treatment records from Fort Hood dated from March to April 1977, a formal finding was made as to the unavailability of the Veteran's service records; therefore, such records were unavailable for review.  The Veteran's available, yet grossly incomplete, service treatment records did not contain any evidence of a back injury during military service.  

Post-service VA treatment records indicate that in November 2002, the Veteran reported that he sustained a back injury while stationed in Korea in 1978.  
In December 2007, a VA treatment record noted that the Veteran had a history of chronic low back pain which the Veteran stated had been present since military service in the 1970s.  It was further noted that a 2005 lumbar spine film was unremarkable with the exceptions of minimal osteophytosis and vascular calcification.  At the December 2007 appointment, the Veteran was assessed with chronic back pain with left leg radiculopathy.  A possible nerve root compression was further noted.  In September 2008, a VA treatment record indicates that the Veteran was seen for chronic low back pain.  On that occasion, the physician noted that the Veteran's back pain appeared to be musculoligamentous and that attempts to further evaluate the Veteran's low back condition had been unsuccessful with missed CT scans in the past.  The Veteran stated that his missed appointments were due to homelessness and difficulty receiving mail.  

At a September 2008 Travel Board Hearing, the Veteran testified that he injured his back at Fort Devens in 1975 while driving an APC when it hit a tree.  The Veteran testified that he aggravated the 1975 injury while stationed in Korea when he fell off of a ladder and landed on his back and broke a couple of ribs.  The Veteran testified that he was hospitalized in 1975 at Fort Devens following the injuries sustained in the APC vehicle accident, and he further testified that he was hospitalized at Camp Humphreys in Korea following the ladder incident in early 1978.  In addition, the Veteran testified that he received treatment at Smithville Hospital in Smithville, Texas from 1979 to 1980.  The record indicates that attempts were made to obtain treatment records from Smithville Hospital, however, correspondence dated August 2010 indicated that such records had been destroyed.  The Veteran testified that at that at the time of the Travel Board Hearing, he was being treated for his low back condition in Austin at the VA outpatient clinic.  

The Board finds that new and material evidence has been submitted to reopen the Veteran's claim.  The Veteran has provided testimony and statements pertaining to two separate injuries during service.  His testimony and statements are presumed credible in the context of a claim for new and material evidence.  It is new evidence, in that this information was not before the decision maker in July 2003.  It is also material, in that the reason for the July 2003 denial was the lack of evidence of an injury to or treatment for a back disability during service.  In reaching this decision, the Board is also mindful of the heightened obligation to the Veteran in view of the fact that most of the service treatment records are missing.  Thus, after resolving all doubt in the Veteran's favor, such evidence is new and material, and the claim for service connection for a low back condition is reopened.  

The matter of entitlement to service connection for a low back disability on a de novo basis will be addressed in the remand section at the end of this decision. 


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened. 


REMAND

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for a low back condition.

As previously mentioned, in October 2007, a formal finding of unavailability of service treatment records was made.  According to the memorandum, three requests for service treatment records were made to the National Personnel Records Center (NPRC) in February and April 1985.  In July 1985, the Veteran's January 1975 entrance examination and report of medical history were received.  The memorandum further states that the Veteran was informed that his service records were incomplete in an April 1988 decision of the Board and by a February 2002 rating decision.  In January 2007, it was noted that records were requested from Darnall Army Community Hospital pertaining to treatment of a back and/or foot condition.  In February 2007, clinical records were received from Darnall Army Community Hospital for the period of March to April 1977.

In November 2007, the Veteran was notified of the attempts made to obtain his service treatment records.  The letter requested that the Veteran submit any relevant documents in his possession within 10 days of the November 2007 notification.  However, there is no indication in the record that the Veteran was ever requested to complete National Archives (NA) Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire about Military Service).  In addition, the record does not indicate that the Veteran has been advised of alternative documents that he may submit or request assistance in procuring to support the claim currently on appeal.  Upon remand, the Veteran should be provided with corrective notice of alternative documents that he may submit or request assistance in procuring and he should be requested to submit NA Forms 13055 and 13075.

In addition, a November 2002 VA treatment record indicates that the Veteran reported injuring his ribs and back while stationed in Korea in 1978.  It further states that the Veteran reported being injured while driving a military vehicle without permission when he hit a tree.  At the September 2008 Travel Board Hearing, the Veteran testified that the vehicle accident occurred at Fort Devens in 1975.  The Veteran testified that his head hit the turret, throwing him backwards.  The Veteran testified that he stayed in the hospital at Fort Devens for three or four days.  In addition, he testified that his 1975 back injury was aggravated in 1978 when he fell off a ladder and landed on his back and broke a few ribs.  The Veteran testified that this incident occurred while stationed Camp Humphreys in Korea.  The Veteran testified that following this incident, he was given quarters.  Given the above information, the Veteran should be requested to provide a three month time frame, if possible, as to when his back injuries occurred and treatment was received.  Upon receiving the Veteran's response, a request for clinical records should be made to Camp Humphreys and Fort Devens.  

In addition, given the Veteran's reports of sustaining two back injuries during service and the 2005 lumbar spine film indicating osteophytosis and vascular calcification, the Veteran should now be afforded a VA examination to determine the nature and etiology of his current back disability and whether such is at least as likely as not related to the reported back injuries sustained during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the record indicates that a Social Security Administration (SSA) inquiry was performed in May 2007.  The inquiry indicates that a claim has been denied.  There is no evidence in record as to why a claim for SSA benefits was made or why such benefits were denied.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Accordingly, these records should be obtained upon remand.  38 C.F.R. § 3.159(c)(2) (2010).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to reconstruct all missing service treatment records to the extent possible. Request that the Veteran complete NA Form 13055, Request for Information Needed to Reconstruct Medical Data, and NA Form 13075, Questionnaire About Military Service.  He should provide as much detail as he can about his military service and his reported in-service injuries, to include his full company designation, the name and location of the facilities in which he was treated, the length of his treatment, and any other information that may assist VA in locating relevant medical records.

All reconstruction efforts must be documented and associated with the claims folder along with any additional procedures that the RO finds appropriate for reconstructing the claims folder.  If no records are available, documentation to that effect is required and should be associated with the claims folder.

2. Obtain current VA treatment records dating since August 2010 from the Central Texas VA healthcare system.

3. Request from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

4. The Veteran should be afforded a VA examination to determine the presence and etiology of any current low back condition.  The claims folder must be made available to the examiner for review prior to the examination.  Any tests or studies deemed necessary should be conducted.  The examiner should provide a comprehensive report, and provide a complete rationale for any conclusions reached.  Following a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back disability is related to the reported events and injuries during military service.  The reasons and bases for this opinion should be included.  If the examiner believes that he is unable to express the requested opinion without resort to speculation, the reasons and bases for this conclusion should be noted, as well as any missing evidence needed to provide the requested opinion.


5. After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							CONDTINUED ON NEXT PAGE




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


